FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN B. RAMIREZ, aka Johnny Rhondo,              No. 12-56896

               Petitioner - Appellant,           D.C. No. 8:12-cv-00986-JVS-RNB

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      John B. Ramirez, aka Johnny Rhondo, appeals pro se from the district

court’s order denying his petition to quash an Internal Revenue Service (IRS)

summons issued to a third-party financial institution. We have jurisdiction under

28 U.S.C. § 1291. We review for clear error, United States v. Richey, 632 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
559, 563 (9th Cir. 2011), and we affirm.

      The district court properly denied Ramirez’s petition to quash because

Ramirez failed to rebut the IRS’s showing that the summons was issued in good

faith. See id. at 564 (a taxpayer has a heavy burden to show an abuse of process or

lack of good faith once the IRS makes a prima facie showing that a summons was

issued for a legitimate purpose); see also Fortney v. United States, 59 F.3d 117,

121 (9th Cir. 1995) (a taxpayer is only entitled to an evidentiary hearing if he

presents evidence of a lack of good faith; legal conclusions, memoranda of law,

and allegations are insufficient).

      We reject Ramirez’s contentions concerning the Fourth Amendment,

probable cause, and leave to amend his petition.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Ramirez’s motions and requests for judicial notice, set forth in his opening

and reply briefs, are denied.

      AFFIRMED.




                                           2                                       12-56896